DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochiai et al. (US 20080007679).
Regarding claim 1, Ochiai discloses (Figs. 1-21) a substrate comprising: a base material (SUB1) having an insulating property (section 0106); a pixel electrode (PIX) provided on one surface side of the base material; a pixel transistor (combination of Poly-Si, 13, G, 14, and DD) provided between the base material and the pixel electrode; a first reflective film (RAL, RAL2) provided between the pixel transistor and the pixel electrode; and a common electrode (CT) provided between the pixel transistor and the first reflective film, wherein the first reflective film (RAL, RAL2) has a first through-hole, the common electrode (CT) has a second through-hole, and a drain (DD) of the pixel transistor is coupled to the pixel electrode (PIX) through the first through-hole and the second through-hole.
Regarding claim 2, Ochiai discloses (Figs. 1-21) the first reflective film (RAL, RAL2) is provided on the common electrode (CT).

Regarding claim 4, Ochiai discloses (Figs. 1-21; in particular Figs. 1A-1B, 11, 13) the first reflective film (RAL, RAL2) and the second reflective film (RAL, RAL2) are adjacently disposed in the plan view.
Regarding claim 8, Ochiai discloses (Figs. 1-21; in particular Figs. 13, 18) a semiconductor film (Poly-Si) that is provided between the base material (SUB1) and the first reflective film (RAL, RAL2) and that is coupled to a source (D) and the drain (DD) of the pixel transistor, wherein the semiconductor film (Poly-Si) has a ring shape in the plan view.
Regarding claim 12, Ochiai discloses (Figs. 1-21; in particular Figs. 13, 18) a semiconductor film (Poly-Si) that is provided between the base material (SUB1) and the first reflective film (RAL, RAL2) and that is coupled to a source (D) and the drain (DD) of the pixel transistor, wherein the semiconductor film (Poly-Si) has a U-shape in the plan view.
Regarding claim 13, Ochiai discloses (Figs. 1-21) a first gate line (G) provided on the one surface side of the base material (SUB1); a second gate line (adjacent G to the first gate line) that is provided on the one surface side of the base material and is parallel to the first gate line; and a signal line (D) that is provided on the one surface side of the base material and intersects the first gate line and the second gate line in the plan view, wherein the signal line (D) is disposed at a location overlapping the pixel transistor in the plan view.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai in view of Hirose (US 9885932).
Regarding claim 7, Ochiai does not necessarily disclose a portion of the drain is disposed at a location overlapping a gate of the pixel transistor in the plan view.
Hirose discloses (Figs. 1-8C) a portion of the drain (123, 125) is disposed at a location overlapping a gate (103) of the pixel transistor in the plan view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hirose to reduce parasitic capacitance between wirings.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US 9885932) in view of Choi (US 20050285108).
Regarding claim 14, Hirose discloses (Figs. 1-8C) a substrate comprising: a first gate line (103a); a second gate line (103b) parallel to the first gate line; a signal line (121) that intersects the first gate line and the second gate line in the plan view; and a semiconductor film (135) that intersects the first gate line and the second gate line in the plan view and is coupled to the signal line.
Hirose does not necessarily disclose the semiconductor film has a ring shape in the plan view.

Regarding claim 15, Hirose discloses (Figs. 1-8C) a base material (101) having an insulating property; a pixel electrode (139a) provided on one surface side of the base material; and a pixel transistor (136, 137) provided between the base material and the pixel electrode, wherein the pixel transistor comprises: an NMOS transistor (136); and a transistor (137) coupled in parallel to the NMOS transistor, a gate (103a) of the NMOS transistor is coupled to the first gate line, a source (123) of the NMOS transistor is coupled to the signal line, a drain (125a) of the NMOS transistor is coupled to the pixel electrode, a gate (103b) of the transistor is coupled to the second gate line, a source of the transistor is coupled to the signal line (121), and a drain of the transistor is coupled to the pixel electrode.
Hirose does not necessarily disclose a PMOS transistor.
Choi discloses (Figs. 1-7) a PMOS transistor (section 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Choi to control the input voltage. 
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai in view of Kanaya (US 20180120658).
Regarding claim 16, Ochiai discloses (Figs. 1-21) a device comprising: a substrate (SUB1); and a layer (LC) disposed so as to be opposed to the substrate, wherein the substrate comprises: a base material (SUB1) having an insulating property; a pixel electrode (PIX) provided on one surface side of the base material; a pixel transistor (combination of Poly-Si, 13, 
Ochiai does not necessarily disclose an electrophoretic device. 
Kanaya discloses (section 0023) an electrophoretic device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kanaya to obtain an electronic paper display device. 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai and Kanaya in view of Hirose and Choi.
Regarding claim 17, Ochiai does not necessarily disclose a first gate line provided on the one surface side of the base material; a second gate line that is provided on the one surface side of the base material and is parallel to the first gate line; a signal line that is provided on the one surface side of the base material and intersects the first gate line and the second gate line in the plan view; and a semiconductor film that intersects the first gate line and the second gate line in the plan view and is coupled to the signal line, wherein the semiconductor film has a ring shape in the plan view.
Hirose discloses (Figs. 1-8C) a first gate line (103a) provided on the one surface side of the base material; a second gate line (103b) that is provided on the one surface side of the base material and is parallel to the first gate line; a signal line (121) that is provided on the one surface side of the base material and intersects the first gate line and the second gate line in the plan view; and a semiconductor film (135) that intersects the first gate line and the second gate line in 
Choi discloses (Figs. 1-7) the semiconductor film (120, 402) has a ring shape in the plan view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Choi so that the TFT obtains a constant current. 
Regarding claim 18, Ochiai does not necessarily disclose the drain is electrically coupled to the first gate line and the second gate line.
Hirose discloses (Figs. 1-8C) the drain (123) is electrically coupled to the first gate line (103a) and the second gate line (103b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hirose to reduce parasitic capacitance between wirings.
Allowable Subject Matter
Claims 5-6 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the substrate of claims 5-6, in particular the limitations of the second reflective film is provided in the same layer as that of a source and the drain of the pixel transistor.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the substrate of claims 9-11, in particular the limitations of the pixel transistor 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871